FILED
                            NOT FOR PUBLICATION                               APR 27 2010

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT

FELIPE DE JESUS HERNANDEZ-                        No. 05-75291
PADILLA,
                                                  Agency No. A076-850-597
              Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER JR., Attorney General,

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                      Argued and Submitted November 6, 2009
                             San Francisco, California

Before: B. FLETCHER, CANBY, and GRABER, Circuit Judges.

       Petitioner Felipe de Jesus Hernandez-Padilla petitions for review of the

Board of Immigration Appeals’ denial of cancellation of removal. Because

Petitioner’s case is in all relevant ways identical to the petitioner’s case in Nunez-

Reyes v. Holder, No. 05-75291, slip op. at 6053 (9th Cir. Apr. 23, 2010), and in the

petitioner’s case in Rice v. Holder, 597 F.3d 952 (9th Cir. 2010), we grant the


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
petition for review and remand for further proceedings. As in Nunez-Reyes, we

remand on an open record, and the government is free to raise any arguments not

rejected in that opinion.

      Petition GRANTED; case REMANDED.




                                        2